[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Minnie Golson was convicted of crime and she appeals. Affirmed.
The defendant is indicted by the name of "Minnie Golson." The plea in abatement for misnomer, which is based on the alleged fact that her true name was "Minnie Gholston," was demurred to on the ground that the names "Golson" and "Gholston" are idem sonans. The court decided that the variance was not sufficient to support a plea in abatement on the ground of misnomer, and sustained the demurrers to the plea.
We think the trial court correct in its ruling. It is the familiar rule that the law does not regard the spelling so much *Page 421 
as the sound of names, and that, by the doctrine of idem sonans, two names, although spelled differently, if they sound alike, or are pronounced alike, and the attentive ear finds difficulty in distinguishing between the two, are to be regarded as the same. Usually the insertion or omission of a "t" before the ending "son" is held immaterial. — 29 Cyc. 275, and authorities cited in note 57. See the following cases, which will be found to support our holding: Rooks v. State,83 Ala. 79, 3 So. 720; Burton v. State, 10 Ala. App. 214,65 So. 91.
We find no error in the record, and the judgment of conviction is affirmed.
Affirmed.